DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 7, and 9-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zebian (EP 3,266,627).
As best depicted in Figures 1-3 and 6, Zebian is directed to a tire comprising a tread 1, a pair of sidewalls 2, and a pair of bead portions 3.  The tire of Zebian further includes a sealant layer 10 arranged on an inner tire surface and at least one dampening strip 8.  Zebian states that a thickness D2 of the sealant layer at a location that overlaps said dampening strip (corresponds with claimed plateau region) can be as large as 4 times a thickness D1 of the sealant layer at regions distant from said dampening strip (corresponds with claimed bottom regions) (Paragraphs 39-41).
As to claim 2, it appears that thickness D2 corresponds with the region which overlaps with said dampening strip and thus an extension is on the order of 0% and in accordance to the claimed invention.
Regarding claim 3, the claimed quantitative relationship is consistent with Figures 1 and 6. 
With respect to claim 4, said dampening strip is formed with a porous material (Paragraph 2).
As to claims 6 and 7, the tire of Zebian includes at least dampening strip and such would correspond with an occupation rate of approximately 100% of the tire circumference.
With respect to claims 9 and 11, the disclosure of Zebian is seen to correspond with an “essentially” constant thickness.
Regarding claim 10, any region can be arbitrarily defined as the “shoulder region”.
As to claim 12, Zebian is directed to embodiments in the absence of a coating or foil.
With respect to claim 13, Zebian teaches exemplary dampening materials having a density between 0.3 and 0.35 g/cm3 (Paragraph 48). 
Regarding claims 14 and 15, Zebian teaches a ratio D1/D2 between 0.5 and 4 and such includes the claimed ratios. 
As to claims 16, 17, 19, and 20, the claims as currently drafted are directed to a tire article and limitations pertaining to the method of manufacture fail to further define the structure of the final tire article (no evidence that a materially different tire article results from the claimed method- in either instance, a greater thickness of the sealant in the region that corresponds with the dampening strip would be present).
With respect to claim 18, Zebian teaches a thickness D1 (associated with bottom region) between 3mm and 5mm and a thickness D2 (associated with plateau region) between 1mm and 8 mm (Paragraph 40). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 8, 16, 17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zebian.
As detailed above, the tire of Zebian includes a sealant layer and a dampening strip positioned within a tire cavity.  Additionally, Zebian states that a sealant thickness can be greater in a region that corresponds with the location of said dampening strip, as compared to a region distant from said dampening strip.  While the exact axial extent of respective thickness values is not disclosed, a fair reading of Zebian suggests embodiments in which a substantial portion of the region that corresponds with the dampening strip has a greater thickness and such would encompass the broad range of the claimed invention.  It is particularly noted that Zebian actually includes an alternative embodiment in which a sealant thickness is smaller in a region that corresponds with the dampening strip.  The totality of teachings suggests that the exact axial extent of the sealant regions having a smaller or larger thickness values is not critical and Applicant has not provided a conclusive showing of unexpected results for the claimed relationship.  It is emphasized that a fair reading of Zebian suggests embodiments that encompass those required by the claimed invention.
As to claim 8, Zebian states that the sealant completely or partially covers the dampening strip (Paragraph 45).  This language is seen to encompass embodiments in accordance to the claimed invention and Applicant has not provided a conclusive showing of unexpected results for the claimed invention.     
With respect to claims 16, 17, 19, and 20, tire sealant materials are conventionally provided as axially adjacent strips or as a single strip that is spirally wound around the tire multiple times to form a desired axial extent.  One of ordinary skill in the art at the time of the invention would have found it obvious to use either common processing method absent a conclusive showing of unexpected results.  Also, given that a greater thickness is used in the region that corresponds with the dampening strip, it reasons that strips having a greater thickness would be used to form the plateau region, as compared to the bottom regions.  Similarly, it would have been obvious to use multiple windings in the region where a greater thickness is desired.  All of these techniques are consistent with the common manner in which tire layers, including sealant layers, are formed.  Lastly, as detailed above, thickness D2 can be as much as 4 times greater than thickness D1 and such satisfies the claimed relationship between strips in respective regions (when formed with separate strips, as opposed to a continuous winding).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        October 14, 2022